DETAILED ACTION
Election Acknowledged
Applicant’s election of chemokine in the reply filed on 12/30/2021 is acknowledged. However, because claim 1 requires each of a chemokine, a growth factor and a cytokine, the response does not meet the request as a species of each was requested (e.g. IP-10, VEGF and IL-4). However, to expedite prosecution, the requirement for an election of species has been withdrawn. 
Status of Application
Claims 1-27 are presented for examination on the merits. The following rejections are made.

Allowable Subject Matter
Claims 6 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It’s noted that claim 11 will be similarly objected to upon overcoming the 112 below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites “Pro-Lipo Multi-emulsion Liposomic System”. However, this limitation is unclear as it does not specify any actual ingredients. Clarification is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (WO 2014/126931; of record).
Victor provides a stable platelet-rich-plasma (PRP) compositions. The PRP of Victor’s composition is to be cryopreserved (lyophilized or freeze-dried) (see [0059] and Example 3) (see instant claims 1, 16 and 24). 
Victor suggests that their composition be in the form of a liposome (see [0015, 0119]). It is noted that this type of composition may be applied nasally (see instant claims 15 and 23). It is noted that the characterization of the composition as a ‘nasal dosage’ is an intended use. See MPEP 2111.02.
The PRP is to be present in an amount ranging from 1-50% by weight (see [0123]) (see instant claim 2, 14, 16, 20, 22 and 24). See MPEP 2144.05(I). Regarding instant claim 22, the mass of plasma in the composition would be within the skill of an ordinary person to identify given that the percent by weight of the plasma in the composition is taught. 
Victor teaches that their PRP composition comprises activated platelets which may release active agents such as MIP-1a (chemokine) (see [0118]) (see instant claims 3 and 17), VEGF (growth factor) (see [0058]) (see instant claims 4 and 17) and IL-1B (cytokine) (see instant claims 5 and 17). 
It is noted that Victor does not teach the plasma source as being an “umbilical cord”. However, this distinction is not seen as critical as the composition possess “lyophilized” “plasma” comprising the very same components as stipulated by the instant claims (e.g. chemokine, cytokine and growth factors). Absent a showing how the source of the plasma leads to a critical difference, the distinction is seen as obvious.
In addition to the liposomal carrier, the composition may comprise a carrier or dispersion medium containing a polyol such as propylene glycol (see [0119]) (see instant claims 8, 12, 13 and 19). Victor’s exemplary formulations all seemingly use water a carrier for the composition. 
Lipophilic substances are contemplated for use in the PRP composition. [0120] teaches including olive oil and vegetable oil (see instant claim 10). It is noted that olive oil and vegetable oil are instant claimed to be transdermal enhancing actives (see instant claims 17 and 18).
Victor teaches that their PRP composition is to be used in methods of treating the skin to remedy a skin defect such as wrinkles (see [0040] and [0165]) (see instant claims 24 and 26). While Victor does not teach the frequency by which their composition is applied to the skin, one of ordinary skill would be capable of identifying at least once per day as a useful starting point.  As it pertains to the degree of wrinkle mitigation, Victor does not provide such a parameter. However, given the substantially similar method/composition, it would be reasonable to expect, absent evidence otherwise, that Victor’s teaching would impart a similar benefit (see instant claim 27).
The only difference between Victor and the instant claims is that Victor does not teach the specific combination of components as claimed in a single embodiment (liposomal composition comprising blood product and transdermal carrier), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is provided within the teaching of Victor, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 7 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Victor et al. (WO 2014/126931; of record) as applied to claims 1-5, 8-10 and 12-15 above, and further in view of Maniyar et al. (WO 2014/027363; of record).
Victor fails to teach that any one of the active chemokine, growth factor or cytokine is present in an amount of about 0.1-1000 pg/g.
Maniyar is directed to a topical growth factor concentrate for treating hair loss (alopecia) comprising an isotonic medium comprising platelet-free plasma (see claim 3) wherein the platelet-free plasma is plasma that has been centrifuged at about 17610 g and then sterile filtered to as to remove the platelet materials (see page 8, lines 4-9) (see instant claim 1). Lyophilization of the blood product is contemplated for use in conjunction with sterile filtering (see column 10, lines 20-22) (see instant claims 1, 16 and 24).  The plasma composition is to be supplemented to include chemokines such as MIP-1a, cytokines like IL-1B and growth factors such as VEGF and 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary

Claims 16, 17, 19, 20 and 22-27 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Victor et al. (WO 2014/126931; of record) as applied to claims 1-5, 8-10 and 12-15 above, and further in view of Achari et al. (US 2002/0161017).
Victor fails to teach their compositions as comprising 1-5% lyophilized umbilical cord plasma comprising at least one chemokine, at least one growth factor, and at least one cytokine; 85-95% polyethylene glycol; and .1-2% by weight gum acacia.
Example 3 of Victor teaches a composition that comprises using about 69% water and 0.4% xanthan gum. As was noted above, Victor teaches that water and polyols, such as propylene glycol, are interchangeable, one would reasonably expect that a composition comprising propylene glycol in place of water would yield the same benefit as the composition comprising water. Accordingly, a composition comprising 69% propylene glycol, rather than water, would perform similarly to that of water given the recognized interchangeability. See 
Achari is directed to nasal compositions that comprise a thickening agent wherein the thickening agent is selected from xanthan and acacia gum (see claim 10) (see instant claims 16 and 24). Thus, it would have been obvious to modify Victor’s Example 3 such that the composition included acacia gum with a reasonable expectation for success in imparting a thickening benefit given that it was known to be interchangeable with xanthan gum. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claim 21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Victor et al. (WO 2014/126931; of record) in view of Achari et al. (US 2002/0161017) as applied to claims 16, 17, 19, 20 and 22-27 above, and further in view of Maniyar et al. WO 2014/027363; of record).
Victor and Achari fail to teach that any one of the active chemokine, growth factor or cytokine is present in an amount of about 0.1-1000 pg/g.
Maniyar is directed to a topical growth factor concentrate for treating hair loss (alopecia) comprising an isotonic medium comprising platelet-free plasma (see claim 3) wherein the platelet-free plasma is plasma that has been centrifuged at about 17610 g and then sterile filtered 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11083687. Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because the cited claims in all applications are drawn to a skin care formulation for transdermal administration of a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KYLE A PURDY/Primary Examiner, Art Unit 1611